DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 1/3/22 wherein the examiner acknowledges that claims 1 & 6-7 have been amended, additional claims 21-31 have been added and claims 2-5 & 12-20 have been canceled.  Consequently, claims 1, 6-11 & 21-31 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21, 23 & 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
New claim 21 states “comparing the motion against multiple points of stored motions”, however, the examiner is unable to find support in the specification that describes, in detail, the above limitation.  
	Similarly, claim 23 states “comparison is adjusted based on user history”.  Once again, the specification fails to provide support for the aforementioned limitation.
New claim 25 recites the limitation "an amalgamated set of limits” in line 3.  However, again, the specification fails to provide support for the above limitation.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 27 & 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the reference motion” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant is recommended to remove “the” to overcome the rejection.
Claim 27 recites the limitation "the patterns” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant is recommended to remove “the” to overcome the rejection.
Claim 29 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  For example, claim 29 states “dividing the motion into segments at natural junctures in the motion and applying a specialized comparison for that segment”, however, the examiner cannot ascertain what is meant by "natural junctures in the motion” such that the metes and bounds of the claims can clearly evaluated (what does “natural junctures” refer to?) The above limitation, result in failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph, it is impossible to properly construe claim scope at this time.  However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claims are indefinite, 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stirling et al. (US Patent 7,602,301; referred to hereinafter as Stirling).
Claim 1:	Stirling disclose a device (abstract), comprising an accelerometer (col. 10:1-25), a processing device configured to receive accelerometer data from the accelerometer (col. 10: 25-68), identify a relevant motion in the accelerometer data, and compare the motion to previously stored motion (cols. 11-12:25-5), and a feedback mechanism configured to notify a user of the device about at least one aspect of the motion derived from the comparison while the motion is occurring (col. 13: 22-35).
Claim 6:	Stirling disclose the feedback mechanism comprises multiple points of feedback individually energized in a manner representative of a magnitude of motion error identified in the accelerometer data (col. 13: 22-35).
Claims 7 & 9:	Stirling disclose  feedback is a different pitch tone for different variations from a desired motion, wherein the amount of variation is communicated to the user via at least one of volume and frequency of the feedback  (col. 23: 38-54).

Claim 10:	Stirling disclose amount of variation comprises an amount of variation in at least one of position at predetermined portion of the motion and speed at a predetermined portion of the motion (cols. 12-14: 44-68, portion of the swing and the speed during the motion).
Claim 11:	Stirling disclose reference motion comprises at least one of a motion recorded by the device via a user motion, a motion recorded by a similar device by a coach or trainer, and a motion pre- recorded and downloaded to the device (col. 9 1- 44).
Claim 21:	Stirling disclose motion is identified using one of programming and electronics Response- 3 -Serial No. 16/704,690implementing an if-then-else structure comparing the motion against multiple points of stored motions (col. 3: 51-65 & cols. 11-12: 25-6).
Claims 22-23:	Stirling disclose identified motion is compared to a plurality of stored motions and wherein the comparisons are performed in order starting with a most common motion first and adjusted based on history (cols. 11-12: 25-6 & col. 27: 2-43).
Claim 24:	Stirling disclose motions identified via multiple axis testing (col. 2: 9-14).
Claim 25:	Stirling disclose motions are compared to a stroke envelope composed of an amalgamated set of limits of several different performances of a same stroke from a plurality of different individuals (cols. 35-38: 25-3).
 dividing each motion into a plurality of segments and applying an envelope to each segment (col. 32: 20-61).
Claim 27:	Stirling disclose wherein the patterns are recognized by invention includes recognizing initial patterns of user movement indicative of the stroke to be performed, comparing the performed stroke in real-time or near real time to a corresponding stored motion, wherein the initial patterns are determined from analysis of a large data set collected across multiple users (cols. 11-12: 1-4).
Claim 28:	Stirling disclose comparison data is determined based on a location of the user such that the comparison is selected based on a motion appropriate to the location (cols. 13-14: 37-33).
Claim 29:	Stirling disclose comparison is performed by dividing the motion into segments and applying a comparison for that segment (cols. 35-38: 25-3).
Claim 30:	Stirling disclose specialized comparison comprises a set of data fitted to a curve and applying the motion to the curve (cols. 12-13: 44-21).
Claim 31:	Stirling disclose the notification to the user is a non-alpha numeric audio or vibrational notification that is corrective in degrees such that it indicates an amount and direction of corrective action needed by the user to transform the motion in to a desired motion (cols. 21-22: 61-65).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Case (20120078396) refers to performance monitoring systems and methods, many of which utilize, in some manner, global positioning satellite ("GPS") data, provide data and information to athletes and/or to equipment used by athletes during an athletic event. Such systems and methods may provide route information to athletes and/or their trainers, e.g., for pre-event planning, goal setting, and calibration purposes. Such systems and methods optionally may provide real time information to the athlete while the event takes place, e.g., to assist in reaching the pre-set goals. Additionally, data and information collected by such systems and methods may assist in post-event analysis for athletes and their trainers, e.g., to evaluate past performances and to assist in improving future performances.
Ellis (9,679,494) refers to systems and methods for electronically providing coaching feedback to a user during an athletic activity are disclosed. The method may include receiving electronic data, collecting second electronic data, generating comparison electronic speed data by comparing the second electronic speed data to the first electronic speed data, prompting the user.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649